PER CURIAM.
Herbert G. Tipper appeals an order denying his motion to correct sentence under Florida Rule of Criminal Procedure 3.800(a). We affirm in part and reverse in part.
Defendant pled guilty to one count of trafficking in cocaine and was sentenced to a term of five years incarceration followed by five years of probation. After release from the Department of Corrections defendant violated probation. He was sentenced to a term of eight years followed by five years probation.
Defendant’s motion contends that he did not receive sufficient credit for time served. The state concedes that defendant is correct on this point. Consequently, we remand for entry of a corrected order giving credit for time served.
Defendant also claims that he is entitled to credit for the gain time he earned during his initial incarceration in the Department of Corrections in this case. As the defendant’s crime was committed after October 1, 1989,* the trial court correctly denied such credit. See Cook v. State, 645 So.2d 436, 438 n. 6 (Fla.1994); Tripp v. State, 622 So.2d 941, 942 n. 2 (Fla.1993).
Affirmed in part, reversed in part, and remanded for further proceedings consistent herewith.

 The date of the offense was February 28, 1993.